Harry B. Wilson, OSB #077214
HarryWilson@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085

Roberta A. Kaplan, admitted pro hac vice
rkaplan@kaplanhecker.com
KAPLAN HECKER & FINK LLP
350 Fifth Avenue, Suite 7110
New York, NY 10118
Tele: (212) 763-0883

        Of Attorneys for Dr. Esther Choo




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION

A.B.,                                                       Case No. 3:21-cv-00311-HZ

                                     Plaintiff,
                                                        NON-PARTY DR. ESTHER
               v.                                   CHOO’S UNOPPOSED MOTION
                                                      FOR LEAVE TO FILE REPLY
DR. JASON CAMPBELL and OREGON
HEALTH & SCIENCE UNIVERSITY,                                         Local Rule 26-3(c)

                                  Defendants.               Oral Argument Requested


                                 LR 7-1 CERTIFICATION
        In compliance with Local Rule 7-1, counsel for Dr. Choo certifies that he conferred by

telephone and email with counsel for Plaintiff and counsel for Plaintiff does not oppose this

motion.




Page 1 - NON-PARTY DR. ESTHER CHOO’S UNOPPOSED MOTION FOR LEAVE
         TO FILE REPLY
                                            MOTION

       Pursuant to Local Rule 26-3(c), Dr. Choo hereby moves for leave to file the Reply

Memorandum in Support of her Motion for Protective Order, attached hereto as Exhibit 1, in

further support of Dr. Choo’s Motion.

                                        MEMORANDUM

       On April 14, 2021, non-party Dr. Esther Choo (“Dr. Choo”) filed a Motion for Protective

Order, ECF 33, seeking protection regarding the confidentiality of Plaintiff’s document requests,

her Responses to such document requests, and the negotiations surrounding the document requests.

That same day, Plaintiff filed her Response to Dr. Choo’s Motion for Protective Order, ECF 35.

       Plaintiff’s Response contains numerous falsehoods that should, for fair consideration of

Dr. Choo’s Motion, be corrected. First, Plaintiff suggests that it was clear from the April 14, 2021

meet and confer that Plaintiff’s counsel did not oppose the relief sought in her Motion for

Protective Order. Nothing could be further from the truth. Instead, Plaintiff’s counsel explicitly

stated that he could not commit to keeping the Responses confidential. See ECF 36-1 (“You asked

me to confirm whether plaintiff was going to treat the subpoena response confidential in the future

if the subpoena response was not designated confidential according to the protective order. I said

I could not say.”). Second, Plaintiff’s Counsel’s accompanying Declaration to the Response,

ECF 36-1, does not accurately convey what actually occurred during that telephone call. See

Declaration of Rachel L. Tuchman in Support of Unopposed Motion for Leave to File Reply.




Page 2 - NON-PARTY DR. ESTHER CHOO’S UNOPPOSED MOTION FOR LEAVE
         TO FILE REPLY
       Accordingly, Dr. Choo hereby requests the Court grant this unopposed motion for leave to

file the Reply Memorandum in Support of her Motion for Protective Order, attached hereto as

Exhibit 1, in further support of Dr. Choo’s Motion.

       DATED this 15th day of April, 2021.
                                     MARKOWITZ HERBOLD PC

                                     By:    s/Harry B. Wilson
                                            Harry B. Wilson, OSB #077214
                                            HarryWilson@MarkowitzHerbold.com
                                     KAPLAN HECKER & FINK LLP
                                     Roberta A. Kaplan, admitted pro hac vice
                                     rkaplan@kaplanhecker.com
                                     Attorneys for Dr. Esther Choo


CHOO\1132620




Page 3 - NON-PARTY DR. ESTHER CHOO’S UNOPPOSED MOTION FOR LEAVE
         TO FILE REPLY
